                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    TARA BROOKS, ELOISE BROOKS                  )
    and ROBERT BROOKS, both                     )
    individually and as Special                 )
    Administrators of the Estate of Tommie      )           Case No. 18-cv-3940
    Moore, deceased,                            )
                                                )           Judge Robert M. Dow, Jr.
                  Plaintiffs,                   )
                                                )
           v.                                   )
                                                )
    MV TRANSPORTATION, INC. a/k/a               )
    MV TRANSPORTATION, INC. OF                  )
    CALIFORNIA,                                 )
                                                )
                  Defendant.                    )

                            MEMORANDUM OPINION AND ORDER

          Plaintiffs Tara Brooks, Eloise Brooks, and Robert Brooks (“Plaintiffs”), individually and

as Special Administrators of the Estate of Tommie Moore, bring suit against Defendant MV

Transportation, Inc. a/k/a MV Transportation, Inc. of California (“Defendant”) for negligence.

Currently before the Court is Defendant’s motion to dismiss Plaintiffs’ complaint for failure to

state a claim [9]. For the reasons explained below, Defendant’s motion [9] is granted.

I.        Background1

          Plaintiffs are the adult siblings and sole descendants of Tommie Moore (“Moore”), who

was violently assaulted and killed by Roger Scoby (“Scoby”) on March 30, 2017. At the time of

Moore’s death, Scoby was employed by Defendant to provide patient care transportation services.

Moore met Scoby when he provided her with patient care transportation services and developed a



1
  For purposes of Defendant’s motions to dismiss, the Court assumes as true all well-pled allegations set
forth in Plaintiffs’ complaint. See [1-1]; Calderon-Ramirez v. McCament, 877 F.3d 272, 275 (7th Cir.
2017).
personal relationship with him. Scoby killed Moore in her home, at a time when Scoby was not

on duty working for Defendant. See [15] at 1-2.

       In 1993 (many years before he was hired by Defendant), Scoby was convicted of criminal

trespass to vehicle and sentenced to probation. In 1994, Scoby was convicted of armed robbery

and served ten years in prison. On information and belief, Defendant performed a background

check on Scoby prior to hiring him. Therefore, the complaint alleges, Defendant knew or should

have known of Scoby’s criminal convictions and propensity for violence. Further, the complaint

alleges, Defendant knew or should have known that Scoby was particularly unfit to perform patient

care transportation services and be exposed to members of the general public and that allowing

Scoby to perform such services “would allow and permit personal relationships to develop and

expose members of the general public *** to physical harm.” [1-1] at 2.

       According to the complaint, Defendant knowingly allowed and permitted Scoby to provide

patient care transportation services to Moore and to develop and maintain a personal relationship

with her, exposing her to the risk of bodily harm and ultimately leading to her death. More

particularly, the complaint alleges that Defendant committed the following negligent acts, which

proximately caused Moore’s death:

       a.     Failing to supervise and control its employee to ensure that he was not a danger to

              members of the general public;

       b.     Permitting and allowing an employee to remain in a position which required

              interaction with members of the general public, when Defendant knew that the

              employee had a history of criminal and violent behavior;

       c.     Failing to provide any warning of the employee’s history of criminal and violent

              behavior;



                                               2
        d.      Failing to institute procedures and rules to prevent or prohibit employees from

                establishing personal relationships with individuals who received patient care

                transportation services;

        e.      Failing to monitor and supervise the activities of employees who were known to

                have a history of criminal and violent behavior;

        f.      Allowing an employee with a history of criminal and violent behavior to hold a

                position in which he interacted and communicated with members of the general

                public; and

        g.      Failing to perform proper pre-hiring and employment-placement procedures.

        Plaintiffs bring this negligence action against Defendant as the Special Administrators of

Moore’s estate and as her next of kin. Plaintiffs filed their complaint in the Circuit Court of Cook

County, Illinois. Defendant removed the case to federal court on the basis of diversity jurisdiction.

See [1]. Currently before the Court is Defendant’s motion to dismiss Plaintiffs’ complaint for

failure to state a claim [9].

II.     Legal Standard

        A Rule 12(b)(6) motion challenges the legal sufficiency of the complaint. For purposes of

a motion to dismiss under Rule 12(b)(6), the Court “‘accept[s] as true all of the well-pleaded facts

in the complaint and draw all reasonable inferences in favor of the plaintiff.’” Calderon-Ramirez,

877 F.3d at 275 (quoting Kubiak v. City of Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016)). To

survive a motion to dismiss under Rule 12(b)(6), a plaintiff’s complaint must allege facts which,

when taken as true, “‘plausibly suggest that the plaintiff has a right to relief, raising that possibility

above a speculative level.’” Cochran v. Illinois State Toll Highway Auth., 828 F.3d 597, 599 (7th

Cir. 2016) (quoting EEOC v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007)). The



                                                    3
Court reads the complaint and assesses its plausibility as a whole. See Atkins v. City of Chicago,

631 F.3d 823, 832 (7th Cir. 2011).

III.   Analysis

       “Because this is a diversity case, state substantive law controls, which means we will

attempt to interpret and apply Illinois law.” Zahn v. North American Power & Gas, LLC, 815 F.3d

1082, 1087 (7th Cir. 2016) (citing Blood v. VH–1 Music First, 668 F.3d 543, 546 (7th Cir. 2012)).

Plaintiffs’ complaint is premised on a theory of negligence. “To prove a defendant’s negligence

under Illinois law, a plaintiff must establish ‘the existence of a duty of care owed by the defendant

to the plaintiff, a breach of that duty, and an injury proximately caused by that breach.’” Hutchison

v. Fitzgerald Equip. Co., Inc., 910 F.3d 1016, 1022 (7th Cir. 2018) (quoting Buechel v. United

States, 746 F.3d 753, 763–64 (7th Cir. 2014)). “Whether a duty is owed presents a question of law

for the court to decide, while breach of duty and proximate cause present questions of fact for the

jury to decide.” Thompson v. Gordon, 948 N.E.2d 39, 45 (Ill. 2011); see also Hutchison, 910 F.3d

at 1022.

       Disposition of the instant motion turns on the “duty” element of the negligence claim. “The

general rule in Illinois tort law is that one person has no duty to prevent the criminal acts of

another.” Anicich v. Home Depot U.S.A., Inc., 852 F.3d 643, 649 (7th Cir. 2017) (citing Simmons

v. Homatas, 925 N.E.2d 1089, 1099 (Ill. 2010)); see also Hills v. Bridgeview Little League Ass’n,

745 N.E.2d 1166, 1178 (Ill. 2000). “However, the law recognizes at least four exceptions to this

rule: (1) when the parties are in a special relationship and the harm is foreseeable; (2) when an

employee is in imminent danger and this is known to the employer; (3) when a principal fails to

warn his agent of an unreasonable risk of harm involved in the agency; and (4) when any party

voluntarily or contractually assumes a duty to protect another from the harmful acts of a third



                                                 4
party.” MacDonald v. Hinton, 836 N.E.2d 893, 898 (Ill. App. 2005). The second exception plainly

does not apply because Moore was not Defendant’s employee; the third does not apply because

Moore was not Defendant’s agent; and the fourth does not apply because there are no allegations

in the complaint that Defendant contractually agreed to protect Moore from the harmful acts of

third parties. Thus, the only one of the four exceptions that requires extensive analysis is the first,

involving a special relationship.

       Illinois courts have “recognized a duty to a third party to control the individual who is the

source of the harm when a defendant has a special relationship with that person, such as *** a

master-servant or employer-employee relationship.” Simpkins v. CSX Transp., Inc., 965 N.E.2d

1092, 1098 (Ill. 2012) (citing RESTATEMENT (SECOND)            OF   TORTS § 317 (1965)); see also

Bogenberger v. Pi Kappa Alpha Corporation, Inc., 104 N.E.3d 1110, 1121 (Ill. 2018) (citing

Simpkins, 965 N.E.2d at 1098). In particular, “employers have a duty to act reasonably in hiring,

supervising, and retaining their employees” to prevent them from harming others. Anicich, 852

F.3d at 649 (citing Van Horne v. Muller, 705 N.E.2d 898, 904 (Ill. 1998); Platson v. NSM, America,

Inc., 748 N.E.2d 1278, 1284 (Ill. App. 2001)).

       Plaintiffs clarify in their response brief that their “duty” theory is based on RESTATEMENT

(SECOND) OF TORTS § 317 (1965), which provides:

       A master is under a duty to exercise reasonable care so to control his servant while
       acting outside the scope of his employment as to prevent him from intentionally
       harming others or from so conducting himself as to create an unreasonable risk of
       bodily harm to them, if

       (a) the servant
               (i) is upon the premises in possession of the master or upon which the
               servant is privileged to enter only as his servant, or
               (ii) is using a chattel of the master, and
       (b) the master
               (i) knows or has reason to know that he has the ability to control his servant,
               and

                                                  5
               (ii) knows or should know of the necessity and opportunity for exercising
               such control.

       Illinois courts have adopted this section of the Restatement and “used it to limit employers’

liability for negligent hiring, supervision, or retention” that results in an employee harming a third

person. Anicich, 852 F.3d at 650. In particular, they “appl[y] this rule to avoid holding an

employer liable simply because the tortfeasor and the victim know each other through work.” Id.

at 650-51 (citing MacDonald, 836 N.E.2d at 901-02; Carter v. Skokie Valley Detective Agency,

Ltd., 628 N.E.2d 602, 605–06 (Ill. App. 1993); Escobar v. Madsen Const. Co., 589 N.E.2d 638,

638–40 (Ill. App. 1992)).

       The Court agrees with Defendants that, under the facts pled in the controlling complaint,

Plaintiff fails to state a claim for negligence based on section 317 or the line of Illinois cases

applying that provision. Plaintiffs concede that Scoby was acting outside the scope of his

employment when he killed Moore. See [15] at 1-2 (“Scoby was not officially working at the time

of the deadly assault”); see also Bremen State Bank v. Hartford Acc. & Indem. Co., 427 F.2d 425

(7th Cir. 1970) (recognizing that, under Illinois law, employer is liable for negligent, willful,

malicious, or criminal acts of its employees if such acts are committed during course of

employment and in furtherance of business of employer, but if act is committed solely for benefit

of employee, employer is not liable to injured third party). Plaintiffs also concede that Scoby was

not on Defendant’s premises when Moore was assaulted; instead, the assault took place in Moore’s

home. Finally, Plaintiffs allege no facts suggesting that Scoby assaulted Moore using any

“chattels” of Defendant—such as a gun obtained from Defendant, see Escobar,589 N.E.2d at 640,

a vehicle provided by Defendant for use during work, see Anicich, 852 F.3d at 650, or any

“supervisory authority” that Scoby had over Moore, see id. at 651.




                                                  6
       Plaintiffs argue that these deficiencies do not preclude them from pursuing their negligence

claim, because Defendant’s hiring of Scoby and failure to prevent Scoby from forming a personal

relationship with Moore led to Moore trusting Scoby, which in turn led to her death. Plaintiffs

compare “[t]he trust gained by Scoby” to “the supervisory authority found to be actionable under

Section 317 in Anicich.” [15] at 3. In Anicich, an employer was found potentially liable for

negligent hiring, supervision, and retention when one of its male supervisors killed and raped a

female employee during a personal trip that he required her to go on by threatening to fire her or

cut her hours if she refused. 852 F.3d at 646. The Seventh Circuit reasoned that “[i]njuries caused

by using a chattel and injuries caused by abusing supervisory authority both occur ‘by virtue of

the [tortfeasor’s] employment,’ and not because the tortfeasor and victim merely know each other

through their work.” Id. at 652. The same reasoning does not apply to the facts of this case.

Plaintiffs do not allege that Scoby had any supervisory authority over Moore. Moore was not a

fellow employee against whom Scoby could take any “tangible employment actions.” Id. at 651.

Instead, Moore “merely kn[e]w” Scoby through his work of providing patient care transportation

services. Id. at 652.

       Further, the Illinois courts have rejected attempts by plaintiffs to rely on the trust or

friendship formed by an assailant and victim during the course of the assailant’s employment as a

basis for imposing liability on an employer for negligent hiring, supervision, and retention. In

Carter (which the Seventh Circuit cited in Anicich), a detective agency was sued for negligent

employment after one of its security guards, while off duty, raped and killed a cashier whom he

had met while providing security services at the cashier’s gas station. Carter, 628 N.E.2 at 603.

The security guard killed the cashier in her car after coming to the gas station on a day he was not

scheduled to work and asking the cashier “to give him a ride if she was going in the same



                                                 7
direction,” which she did. Id. at 604. Reversing a jury verdict in the cashier’s mother’s favor, the

appellate court held that the security guard’s negligent employment was not the proximate cause

of the cashier’s death because the security guard’s “employment merely furnished a condition

which made the rape and murder possible, but it was not the result of ‘a natural and continuous

sequence of events’ set in motion by [the employer’s] negligence and ‘unbroken by any effective

intervening cause.’” Id. at 605 (quoting Escobar, 589 N.E.2d at 639). The court explained that

“[i]t was not the fact [the security guard] was a security guard that got him into [the cashier’s] car

and proximately caused her injuries and death; it was the fact that she trusted him because she

knew him from work where he happened to be employed as a security guard.” Id.; see also

MacDonald, 361 Ill. App. 3d at 388 (holding that section 317 was not applicable to plaintiff’s

claim that defendant was negligent in hiring an employee who met and befriended plaintiff’s son

while they were co-workers and subsequently killed him, where murder did not occur on

defendant’s premises or with the instrumentalities of the employment); see generally Doe v. Boy

Scouts of America, 4 N.E.3d 550, 561 (Ill. App. 2014) (under Illinois law, employer liability for

negligent hiring and retention is “lacking as a matter of law where, though the plaintiff came to

know the employee only through the employment, the injury neither occurred on the employer’s

premises nor involved the instrumentalities of employment”).

       Likewise, in this case, it was not the fact that Scobey provided patient care transportation

services that got him into Moore’s house and proximately caused her injuries and death, but rather

the fact that Moore befriended Scobey while Scobey was providing such services. If the Court

were to impose liability on Defendant under these circumstances, “‘an employer would essentially

be an insurer of the safety of every person who happens to come into contact with his employee

simply because of his status as an employee.’” Carter, 628 N.E. 2d at 606. “Such a rule would



                                                  8
make any person with a conviction for any violent crime virtually unemployable if the employer

knew, or the employment was such that the employer should have known, of the employee’s

criminal record,” and “[n]o employer would hire such person for even the most menial of jobs if

he would be liable for any criminal or intentional acts that the employee might inflict upon another

who happened to have come into contact with him as a result of his employment.” Id.

       For these reasons, Plaintiffs’ complaint fails to state a negligence claim against Defendant

based on RESTATEMENT (SECOND) OF TORTS § 317 (1965) or governing Illinois law. Plaintiffs

have not identified, and the Court has been unable to find in its own research, any other legal

theory under which Defendant had a duty to protect Moore from the attack that Scoby inflicted on

her when Scoby was off-duty and not using any instrumentalities of his employment. Of course,

the facts of this case are extremely tragic. Nonetheless, the Court is bound to apply Illinois law in

the same manner that the Court believes the courts of the state would apply it, and must “be careful

to avoid the temptation to impose upon [the] state what it, or other jurisdictions, might consider to

be wise policy.” Robinson v. McNeil Consumer Healthcare, 671 F. Supp. 2d 975, 991 (N.D. Ill.

2009) (internal quotation marks and citation omitted). The Court does not believe that the Illinois

courts would expand liability for negligence to the facts of this case and therefore must grant

Defendant’s motion to dismiss [9].

IV.    Conclusion

       For these reasons, Defendant’s motion to dismiss [9] is granted. This dismissal is without

prejudice to Plaintiffs’ opportunity to file a timely motion for leave to file an amended complaint

by February 12, 2019, if they believe they can do so consistent with this Court’s opinion and Rule

11. If no motion is filed by that date, the Court will enter an order converting the dismissal to be

with prejudice and will enter a Rule 58 final judgment.



                                                 9
Dated: January 15, 2019
                               ____________________________
                               Robert M. Dow, Jr.
                               United States District Judge




                          10
